UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 99-7557



ROGER KYLE DAVIS,

                                              Petitioner - Appellant,

          versus


DIRECTOR OF VIRGINIA DEPARTMENT OF CORRECTIONS,

                                               Respondent - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-99-297-7)


Submitted:   January 13, 2000              Decided:   January 20, 2000


Before WIDENER, WILKINS, and LUTTIG, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Roger Kyle Davis, Appellant Pro Se. Kathleen B. Martin, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Roger Kyle Davis seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 1999).   We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss the appeal on the rea-

soning of the district court.   See Davis v. Virginia Dep’t of Cor-

rections, No. CA-99-297-7 (W.D. Va. Oct. 14, 1999).    We dispense

with oral argument because the facts and legal contentions are ade-

quately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                 2